DETAILED ACTION
Allowable Subject Matter
1.     Claims 1, 3-4 and 6-10 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 11/12/2020 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “a sensor configured to be placed in the stoma of a human subject; a control element controlled by said subject’s breath or movement of said subject’s jaw configured to obtain signal from said sensor and translate said signal into speech wherein said control element is configured to turn said speaker on when said subject is talking and turn said speaker off when said subject is silent; and a speaker configured to amplify said speech” as shown in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              03/15/2021